PD-1340-14
                                                                                 COURT OF CRIMINAL APPEALS
                                                                                                   AUSTIN, TEXAS
 BELINDA HILL                                                                    Transmitted
                                                                       CRIMINAL JUSTICE       4/21/2015 2:40:05 PM
                                                                                         CENTER
 FIRST ASSISTANT                                                                   Accepted
                                                                        1201 FRANKLIN,        4/21/2015 3:00:55 PM
                                                                                       SUITE 600
                                                                       HOUSTON, TEXAS 77002-1901    ABEL ACOSTA
                                                                                                            CLERK



                                  DEVON ANDERSON
                                  DISTRICT ATTORNEY
                                 HARRIS COUNTY, TEXAS

                                           April 21, 2015
                                                                                    April 22, 2015


Mr. Abel Acosta, Clerk
Court of Criminal Appeals
P.O. Box 12308 – Capitol Station
Austin, TX 78711

RE: KEVIN LAVELLE KENT v. THE STATE OF TEXAS
Case No.: PD-1340-14
Trial Court No.: 1253665

Dear Mr. Acosta:

I plan to present oral argument in the above case in Austin on Wednesday, May 20, 2015 at
9:00 AM.

A copy of this notice is being sent to the attorney of record.

                                                      Sincerely,


                                                      /s/ Eric Kugler
                                                      ERIC KUGLER
                                                      Assistant District Attorney
                                                      Harris County, Texas
                                                      (713) 755-5826
/vl
cc:    James Pons
       Attorney at Law
       10900 Northwest Fwy - Ste 230
       Houston, TX 77092-7340